Title: To Alexander Hamilton from Tench Coxe, 31 May 1796
From: Coxe, Tench
To: Hamilton, Alexander


Philad. May 31. 1796
Sir
Mr. Whelen & I do not understand that he had made a proposition to you to let Mr. Church take back what remains in their Hands of Mr. Church’s original interest in the lands sold him & Company. You will find on a revision of my Letter of the 17th. inst. that it does not convey that Idea and you will perceive on reflection that it could not. The matter stood thus. When you were here at the supreme Court Mr. Whelen informed you I had made a proposition to take to a certain amount, being an undivided sixth or a sixth by lot of the whole lands, as well of those they bought of Patterson, as of those bought of me & Mr. Church & he offered that if I would take a third (instead of a sixth) they would agree to it & ⟨tend⟩ the matter. Mr. Church would then have to receive his balance on the Accot. I told you that I feared that it might not suit me to buy so largely as my Engagements stood, but I would think of it. On reflexion I called upon Mr. Whelen & told him I would buy of them that undivided third part, which was of their whole 88 tracts as above. I could not expect Mr. Church to be concerned in this purchase, without he should give his assent because, besides the lands he & I owned together, and five lots more of the same parcel, which I owned long before Wheelen & Miller’s application, there would be many others, which had never belonged to him or me, but were all those sold by Mr. Patterson. I hear Nothing from them in reply to my offer, but I mean to call as soon as Congress rises, and if I can, will finish the Business. No endeavour of mine has ever been wanting. I then offered you the whole balance that would be due if Wheelen & Co had paid, to be taken out of another parcel of lands Mr Church & I had taken up together in 1793 at 2¼ acres for one. Calling Whelen & Co’s as cash ¹¹⁄₁₀—the lands I would give would be about ⁵⁄₃, tho the two parcels cost ⅌ acre just the same.
I am, sir, yr   obedient Servant
T.C.
Alexander Hamilton Esqr.Atty of J. B. Church Esq
